UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6107



GARY I. WITCHER,

                                              Plaintiff - Appellant,

          versus


SAMUEL PRUETT, Superintendent; E. W. CLARKE,
Counselor; W. P. ROGERS, Regional Director;
MAGGIE WASHINGTON, Asst. Superintendent,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-03-1082-AM)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary I. Witcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary    I.    Witcher   appeals       the   district    court’s   order

dismissing without prejudice his complaint filed under 42 U.S.C.

§ 1983 (2000).              We have reviewed the record and the district

court’s opinion and find no reversible error.                         Accordingly, we

affirm    for    the     reasons    stated      by   the    district    court.      See

Witcher v. Pruett, No. CA-03-1082-AM (E.D. Va. filed Dec. 8, 2003 &

entered Dec. 9, 2003).            We dispense with oral argument because the

facts    and    legal       contentions   are     adequately    presented      in   the

materials       before      the   court   and     argument    would     not   aid   the

decisional process.

                                                                              AFFIRMED




                                          - 2 -